Name: Commission Implementing Decision (EU) 2016/678 of 29 April 2016 pursuant to Article 3(3) of Regulation (EU) No 528/2012 of the European Parliament and of the Council on a product consisting of dried lavender blossoms contained in a pad placed on the market to repel moths (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  natural environment;  plant product;  marketing;  European Union law
 Date Published: 2016-04-30

 30.4.2016 EN Official Journal of the European Union L 116/37 COMMISSION IMPLEMENTING DECISION (EU) 2016/678 of 29 April 2016 pursuant to Article 3(3) of Regulation (EU) No 528/2012 of the European Parliament and of the Council on a product consisting of dried lavender blossoms contained in a pad placed on the market to repel moths (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1), and in particular Article 3(3) thereof, Whereas: (1) On 28 May 2015, Germany requested the Commission to decide, pursuant to Article 3(3) of Regulation (EU) No 528/2012, whether a product consisting of dried lavender blossoms contained in a pad placed on the market to repel moths is a biocidal product or a treated article for the purposes of Article 3(1)(a) or (l) of that Regulation. (2) According to agreed Union guidance (2), whole living or unprocessed dead organisms (e.g. yeast, freeze-dried bacteria) or parts thereof (e.g. body parts, blood, branches, leaves, flowers, etc.) are not considered as substances, mixtures or articles within the meaning of Regulation (EC) No 1907/2006 of the European Parliament and of the Council (3). Dried lavender blossoms should therefore not be considered as a substance, mixture or article within the meaning of that Regulation and therefore they should not be considered either as a biocidal product or as a treated article in accordance with Regulation (EU) No 528/2012. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 A product consisting of dried lavender blossoms in a pad is neither a biocidal product nor a treated article for the purposes of Article 3(1)(a) and (l) of Regulation (EU) No 528/2012. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 29 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 167, 27.6.2012, p. 1. (2) Guidance for Annex V Exemptions from the obligation to register (page 19), available at http://echa.europa.eu/documents/10162/13632/annex_v_en.pdf (3) Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (OJ L 396, 30.12.2006, p. 1).